Title: To George Washington from Major General Benedict Arnold, 12 March 1778
From: Arnold, Benedict
To: Washington, George



Dear Sir,
Middletown [Conn.] 12th March 1778

I am now to acknowledge the Receipt of your Excellencys Favor of the 20th Jany inclosing my Commission, and to beg Pardon for neglecting

so long to answer it. which I should have done sooner had the Situation of my Wounds permitted my forming any Judgement when I should be able to take the Field; they have been closed and broke out again, occasioned by some loose Splinters of Bone remaining in the Leg, which will not be serviceable, untill they are extracted, this my Surgeon assures me, will be a Work of Time, perhaps two, and possibly Five or Six Months. The Callous is strongly form’d in my Leg, I never enjoy’d a better State of Health, and it is with the utmost Regre⟨t⟩ I find myself at present unable to repair to Head Quarters & take the Command you⟨r⟩ Excellency has been so good as to reserve for me, as it is my most ardent Wish to render every Assistance in my Power, that your Excellency may be enabled to finish the arduous Task, you have with so much Honor to yourself & Advantage to your Country, been so long ingaged in, & have the Pleasure of seeing Peace & Happiness restored to your Country on the most permanent Basis.
The Bearer of this, is Colonel Wadsworth, appointed to the Commissarys Department, who in my Opinion is equal to the Task & will I make no doubt, free your Excellency from every Embarrasment on the Score of Provisions.
As soon as my Wounds will permit me to ride, I will immediately repair to Head Quarters. I have the honor to be with most perfect Respect and Esteem Dear Sir Your Excellency’s most obt humble Servant

B. Arnold

